Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2022 has been entered.

Response to Amendment
This communication is in response to the Amendment filed on 08/17/2022.
Claims 1-4 and 6-20 are pending.
Claims 1, 13  and 15 have been amended.
Claim 5 has been cancelled.

Response to Arguments
Claim Rejections – Obvious- 35 U.S.C. 103
Applicant Arguments
Rejections Under 35 U.S.C. 103
Applicant argues that the feature “multicast message, an authentication key release message” described in Rainer is not authenticated message. Rather, in Rainer, the “stored multicast message” is authenticated by “the receiver” using the “authentication key release message”, since the “authentication key release message” disclosed in Rainer is used for authenticating the multicast message, it is by its very nature different from the “stored multicast message.” Thus, the “multicast message” and the “authentication key release message” described in Rainer are different from the “first message to the n-th message” recited in claim 1.
Applicant further argues that the multicast message stored in the receiver is authenticated based on the cryptographic authentication key which has been recognized as valid.
Applicant argues that “the first to n-th data”, more particularly, “a first authenticated message authenticated as being published by a publisher of the multicast group to a n-th authenticated message authenticated as being published by the publisher of the multicast group” are transferred to and stored in the storage by using communication protocol whole communication speed is faster than a commutation speed in the multicast group. Therefore, Rainer teaches the authentication of a message that is performed after storing the message in the receiver, which is completely different from the claimed subject matter in which an already-authenticated message is transferred to and stored in the storage.
Rainer particularly fails to teach the following features of claim 1: “by using communication protocol whose communication speed is faster than a communication speed at which the first propagation message is transmitted to the multicast group”.
As to McCanne, McCanne merely discloses that the status updated are propagated, and the “status updates” are only related to the group status at nodes in the multicast group. Therefore, McCanne does not teach the “first propagation message” recited in claim 1.
Examiner’s Response:
The applicant's arguments/remarks filed on 08/17/2022 regarding claims 1-4 and 6-20 have been fully considered but are moot in view of the new ground(s) of rejection. The arguments/remarks are essentially directed towards the newly introduced limitations that are taught by previous reference arts, and newly recited art, Hinz et al. (hereinafter referred to as Hinz) (U. S. Pub. No. 2015/0071441 A1).
Rejections Under 35 U.S.C. 103
As to claim 1, the limitations do include: “storing in advance a first authenticated message through an n-th authenticated message”; but not “comparing the first authenticated message through an n-th authenticated message; and comparing the first authenticated message through the n-th authenticated message with a first propagation message”. In the specification [0098], the specification recites “comparing the first to n-th messages stored in the storage 110 with the propagation message”.
Claim 1 teaches wherein “configured to receive status data including a first propagation message to be delivered to the multicast group”; and “configured to generate monitoring information including status information of the multicast group by using the status data the first data to the n-th data”.
As recited in the Technical Field of Rainer, “the present invention relates to a kind of for the method and apparatus of authentication group broadcast message, especially to exchanged between the field  apparatus of peer system and comprise respectively GOOSE message or SMV multicast of message of message is authenticated”.
Rainer does not teach the authentication of a message that is performed after storing the message in the receiver, the speed is mentioned multiple times when the multicast message MC-N of exchange possesses different priority. That does not mean the authenticated messages are transferred to and stored in the storage by using communication protocol whole communication speed is faster than a commutation speed in the multicast group
As recited in the reference ABSTRACT of Rainer, “ a multicast message is received by a receiver, which stores the received multicast message, an authentication key release message is received from the transmitter by the receiver, wherein the authentication key release message contains cryptographic authentication key released by the transmitter for the purpose of authenticating the stored multicast message (storing in advance a first message to n-th message)”. “the cryptographic function value h (k) calculated by the receiver – of the authenticating key (k) is compared with the initialization function value (the first data to the n-th data) distributed to receivers by the receivers by the transmitter in advance in the initialization phase (IP) for the purpose of checking the validity of the cryptographic authentication key contained in the authentication key release message; and the multicast message which comes from the transmitter and which is stored in the receiver is authenticated by the receiver using the cryptographic authentication key which has been recognized as valid (the stored messages are authenticated )(monitoring the information of the status data including propagation message of initialization function value); and  Page 9 “in a possible form of implementation, whether the control message that the field apparatus received or received or receiving equipment checking receive or multicast message reality is corresponding to the grade of the advance notice consistent with the Hash initialization information or the type of predicting (checking the advance notice means monitoring information regarding the status, here)”, Here, the cryptographic authentication key is compared with all the messages stored in the receiver and propagated . Rainer teaches storing in advance a first authenticated message through an n-th authenticated message”;  “configured to receive status data including a first propagation message to be delivered to the multicast group”; and “configured to generate monitoring information including status information of the multicast group by using the status data the first data to the n-th data”.
As recited by Salera, See at least Page 3, “the term “multicast” is a network addressing method for simultaneous distribution of information to a destination group. Multicast uses the most effective method for delivering messages over each link in the network…The data is published to the network by the publisher and is typically accompanied by a signature generated by some encryption. This signature services to identify both the publisher and the data itself”; and page 4, “The multicast group address of the multicast group is an encryption generation address generated by encryption. In this case, rerouting of the multicast tree is accomplished by sending a rerouting message across the multicast tree, the rerouting message being associated with the multicast group address. And a signature that is generated using a private key. This allows nodes in the multicast tree to authenticate the rerouting message using the signature and the public key”, Sarela teaches message authenticated as being published by a published of the multicast group. The previous office action did not show Sarale teaches wherein comparing the first authenticated message through the n-th authenticated message through the n-th authenticated message with a fist propagation message after storing all of the first authenticated message through the n-th authenticated message, neither does the independent claim in the claimed invention teaches this limitation.
As recited in paragraph [0011] and [0026] of Hinz, “arbitrary-precision multiplications, which are substantially faster to execute than divisions and can also be realized more simply in terms of hardware”;  “no intermediate stores (registers) are required and the communication protocol can be carried out faster”, Hinz teaches different communication speeds.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 6-12 and 14 are rejected under 35 U.S.C. 103 as being unpatenable over Rainer et al. (hereinafter referred to as Rainer) (China Patent  CN 103098415 A), in view of Sarela et al. (hereinafter referred to as Sarela) (Japan Patent JP 2012506655 A), and in view of Hinz et al. (hereinafter referred to as Hinz) (U. S. Pub. No. 2015/0071441 A1), and further in view of McCanne et al. (hereinafter referred to as McCanne) (Japan Patent JP 2003501881 A).
As to claim 1, Rainer teaches an apparatus for monitoring a multicast group, comprising: a storage configured to store first data to n-th data including a first authenticated message to a n-th authenticated message, where each of the first to n-th authenticated messages is authenticated as being published by a publisher of the multicast group,  where n is a natural number equal to or greater than 2 (See at least Page 3, “various functions can be monitored and control to filed apparatus“. “the present invention is to propose a kind of method and apparatus for the authentication group broad cast message”; Page 4, “multicast message storage has management data, valid data and message authentication code”, “valid data of multicast message and be identified as effective encrypting and authenticating key and calculate, described encrypting and authenticating key packet is contained in the authenticate key release message”; and Page 6, “according to the authentication method for the authentication group broadcast message of the present invention, for example can use in peer system 1, this peer system 1 have a plurality of filed apparatus 2-1, 2-2, 2-3…2-m. The mode that filed apparatus 2-I can exchange messages to each other”. Here, Rainer teaches more than 2 authenticated messages and correlated data with them and n is greater or at least than 2”), and an operation processor configured to generate monitoring information including status information of the multicast group by comparing the status data with the first to n-th data (See at least ABSTRACT, “ a multicast message is received by a receiver, which stores the received multicast message, an authentication key release message is received from the transmitter by the receiver, wherein the authentication key release message contains cryptographic authentication key released by the transmitter for the purpose of authenticating the stored multicast message (storing in advance a first message to n-th message)”. “the cryptographic function value h (k) calculated by the receiver – of the authenticating key (k) is compared with the initialization function value (the first data to the n-th data) distributed to receivers by the receivers by the transmitter in advance in the initialization phase (IP) for the purpose of checking the validity of the cryptographic authentication key contained in the authentication key release message; and the multicast message which comes from the transmitter and which is stored in the receiver is authenticated by the receiver using the cryptographic authentication key which has been recognized as valid (the stored messages are authenticated )(monitoring the information of the status data including propagation message of initialization function value); and  Page 9 “in a possible form of implementation, whether the control message that the field apparatus received or received or receiving equipment checking receive or multicast message reality is corresponding to the grade of the advance notice consistent with the Hash initialization information or the type of predicting (checking the advance notice means monitoring information regarding the status. Here, the cryptographic authentication key is compared with all the messages stored in the receiver and propagated).
Although Rainer teaches the substantial features of the claimed invention, Rainer fails to expressly teach wherein message authenticated as being published by a publisher of the multicast group. a receiver configured to receive status data including a first propagation message to be delivered to the multicast group. The first to n-th data are transferred to and stored in the storage by using communication protocol whose communication speed is faster than a communication speed at which a first propagation message is transmitted to the multicast group; wherein the operation processor is further configured to generate the monitoring information including the status information indicating that the first progatation message is tampered with if no authenticated message, among the first authenticated message to the n-th authenticated message, is same as the first propagation message.
In analogous teaching, Sarela exemplifies this wherein Sarela teaches message authenticated as being published by a published of the multicast group (See at least Page 3, “the term “multicast” is a network addressing method for simultaneous distribution of information to a destination group. Multicast uses the most effective method for delivering messages over each link in the network…The data is published to the network by the publisher and is typically accompanied by a signature generated by some encryption. This signature services to identify both the publisher and the data itself”; and page 4, “The multicast group address of the multicast group is an encryption generation address generated by encryption. In this case, rerouting of the multicast tree is accomplished by sending a rerouting message across the multicast tree, the rerouting message being associated with the multicast group address. And a signature that is generated using a private key. This allows nodes in the multicast tree to authenticate the rerouting message using the signature and the public key”), a receiver configured to receive status data including a first propagation message to be delivered to the multicast group (See at least Abstract, “The method first established a multicast tree over a packet data network (101) and transmits a group of multicast packets from the transmitter to a plurality of receivers via the multicast tree”; and page 4, “The multicast group address of the multicast group is an encryption generation address generated by encryption. In this case, rerouting of the multicast tree is accomplished by sending a rerouting message across the multicast tree, the rerouting message being associated with the multicast group address. And a signature (status data) that is generated using a private key. This allows nodes in the multicast tree to authenticate the rerouting message using the signature and the public key”).
Thus, given the teaching of Salera, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Salera, a method and apparatus for implementing mobility processing for multicast services, into Rainer, method and apparatus for authenticating multicast messages, for a system or method of network multicasting. One of the ordinary skills in the art would have been motivated because the method and apparatus can be used to distribute multicast packets within a data network (See Salera: ABSTRACT).
Although Rainer and Salera teach the substantial features of the claimed invention, Rainer and Salera fail to expressly teach wherein the first to n-th data are transferred to and stored in the storage by using communication protocol whose communication speed is faster than a communication speed at which a first propagation message is transmitted to the multicast group; wherein the operation processor is further configured to generate the monitoring information including the status information indicating that the first progatation message is tampered with if no authenticated message, among the first authenticated message to the n-th authenticated message, is same as the first propagation message.
In analogous teaching, Hinz exemplifies this wherein Hinz teaches the first to n-th data are transferred to and stored in the storage by using communication protocol whose communication speed is faster than a communication speed at which a first propagation message is transmitted to the multicast group (See at least ¶ [0011], “arbitrary-precision multiplications, which are substantially faster to execute than divisions and can also be realized more simply in terms of hardware”; and ¶ [0026], “no intermediate stores (registers) are required and the communication protocol can be carried out faster).
Thus, given the teaching of Hinz, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Hinz, methods and system for secure communication, into Salera, a method and apparatus for implementing mobility processing for multicast services, and Rainer, method and apparatus for authenticating multicast messages, for a system or method of network multicasting. One of the ordinary skills in the art would have been motivated because the method and apparatus can be used to secure communication (See Hinz: ABSTRACT).
Although Rainer, Salera and Hinz teach the substantial features of the claimed invention, Rainer, Salera and Hinz fail to expressly teach wherein the operation processor is further configured to generate the monitoring information including the status information indicating that the first progatation message is tampered with if no authenticated message, among the first authenticated message to the n-th authenticated message, is same as the first propagation message.
In analogous teaching, McCanne exemplifies this wherein McCanne teaches wherein wherein the operation processor is further configured to generate the monitoring information including the status information indicating that the first progatation message is tampered with if no authenticated message, among the first authenticated message to the n-th authenticated message, is same as the first propagation message. (See at least ABSTRACT, “maintaining a data store containing group status at nodes in the multicast group, The status update is used to update the group state in the data store of the rendezvous node using the state update received at the rendezvous node. State updates are propagated from the rendezvous node to other nodes in the multicast group using a reliability protocol”).
Thus, given the teaching of McCanne, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of McCanne, a method and apparatus for implementing a multipoint infrastructure transport protocol in a data network, into Hinz, methods and system for secure communication, and Salera, a method and apparatus for implementing mobility processing for multicast services, and Rainer, method and apparatus for authenticating multicast messages, for a system or method of network multicasting. One of the ordinary skills in the art would have been motivated because the method and apparatus can be used to distribute data within a data network (See McCanne: ABSTRACT).

As to claim 2, Rainer, Salera, Hinz and  McCanne teach the apparatus of claim 1. McCanne further teaches wherein the status data further includes at least one among: identification information of a device by which the first propagation message is transmitted (See at least ABSTRACT, “maintaining a data store containing group status at nodes in the multicast group, The status update is used to update the group state in the data store of the rendezvous node. Status updates are propagated from the rendezvous node to other nodes in the multicast group”;  and Page 2, “a method for providing a reliable information delivery mechanism with an end host of the same. With MINT, a sender associates name values published in and across a data network with a multicast group so that other group members and network entities can be in a distributed state”).
Thus, given the teaching of McCanne, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of McCanne, a method and apparatus for implementing a multipoint infrastructure transport protocol in a data network, into Hinz, methods and system for secure communication, and Salera, a method and apparatus for implementing mobility processing for multicast services, and Rainer, method and apparatus for authenticating multicast messages, for a system or method of network multicasting. One of the ordinary skills in the art would have been motivated because the method and apparatus can be used to distribute data within a data network (See McCanne: ABSTRACT).

As to claim 4, Rainer, Salera, Hinz and  McCanne teach the apparatus of claim 1. McCanne further teaches wherein the monitoring information further includes at least one among: identification information of a device by which the first propagation message is transmitted, time information indicating time at which the first propagation message is received, and the first propagation message (See at least Page 10, “a time parameter is used so that the resources of the data store are not used to store old mint information. When a node leaves the group, the MINT processing agent associated with that node uses the time parameter to determine how long to store the mint information in the data store”).
Thus, given the teaching of McCanne, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of McCanne, a method and apparatus for implementing a multipoint infrastructure transport protocol in a data network, into Hinz, methods and system for secure communication, and Salera, a method and apparatus for implementing mobility processing for multicast services, and Rainer, method and apparatus for authenticating multicast messages, for a system or method of network multicasting. One of the ordinary skills in the art would have been motivated because the method and apparatus can be used to distribute data within a data network (See McCanne: ABSTRACT).

As to claim 6, Rainer, Salera, Hinz and  McCanne teach the apparatus of claim 1. Rainer further teaches wherein each of the first data to the n-th data includes a reference count, and the operation processor is further configured to: increase the reference count of a specific authenticated message by 1, the specifc authenticated message, which is one among the first authenticated message to the n-th authenticated message, being same as the first propagation message (See at least Page 3, “various functions can be monitored and control to filed apparatus“. “the present invention is to propose a kind of method and apparatus for the authentication group broad cast message”; Page 4, “multicast message storage has management data, valid data and message authentication code”, “valid data of multicast message and be identified as effective encrypting and authenticating key and calculate, described encrypting and authenticating key packet is contained in the authenticate key release message”; and Page 6, “according to the authentication method for the authentication group broadcast message of the present invention, for example can use in peer system 1, this peer system 1 have a plurality of filed apparatus 2-1, 2-2, 2-3…2-m. The mode that filed apparatus 2-I can exchange messages to each other”. Here, Rainer teaches more than 2 authenticated messages and correlated data with them and n is greater or at least than 2”)”). McCanne further teaches wherein generate the monitoring information including the status information indicating that the first propagation message is being replayed if the reference count of the specific authenticated message is equal to or greater than a predetermined threshold (See at least ABSTRACT , “Update the group state in the data store of the rendezvous node using the state update received at the rendezvous node. State updates are propagated from the rendezvous node to other nodes in the multicast group using a reliability protocol”).
Thus, given the teaching of McCanne, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of McCanne, a method and apparatus for implementing a multipoint infrastructure transport protocol in a data network, into Salera, a method and apparatus for implementing mobility processing for multicast services, and Rainer, method and apparatus for authenticating multicast messages, for a system or method of network multicasting. One of the ordinary skills in the art would have been motivated because the method and apparatus can be used to distribute data within a data network (See McCanne: ABSTRACT).

As to claim 7, Rainer, Salera, Hinz and  McCanne teach the apparatus of claim 1. Rainer further teaches wherein the monitoring information further includes the reference count (See at least ABSTRACT, “ a multicast message is received by a receiver, which stores the received multicast message, an authentication key release message is received from the transmitter by the receiver, wherein the authentication key release message contains cryptographic authentication key released by the transmitter for the purpose of authenticating the stored multicast message”. “the cryptographic function value h (k) calculated by the receiver – of the authenticating key (k) is compared with the initialization function value distributed to receivers by the receivers by the transmitter in advance in the initialization phase (IP) for the purpose of checking the validity of the cryptographic authentication key contained in the authentication key release message; and the multicast message which comes from the transmitter and which is stored in the receiver is authenticated by the receiver using the cryptographic authentication key which has been recognized as valid (monitoring the information of the status data including reference count value K”).

As to claim 8, Rainer, Salera, Hinz and McCanne teach the apparatus of claim 1. Rainer further teaches wherein the first authenticated message to the n-th authenticated further include serial numbers of the first message to the n-th message, respectively , each of the serial numbers indicating a sequential order in which a k-th message included in a k-th authenticated message is generated (where 1 <=K<=n) (See at least Page 3, “various functions can be monitored and control to filed apparatus“. “the present invention is to propose a kind of method and apparatus for the authentication group broad cast message”; Page 4, “multicast message storage has management data, valid data and message authentication code”, “valid data of multicast message and be identified as effective encrypting and authenticating key and calculate, described encrypting and authenticating key packet is contained in the authenticate key release message”; and Page 6, “according to the authentication method for the authentication group broadcast message of the present invention, for example can use in peer system 1, this peer system 1 have a plurality of filed apparatus 2-1, 2-2, 2-3…2-m. The mode that filed apparatus 2-I can exchange messages to each other”. Here, Rainer teaches more than 2 authenticated messages and correlated data with them and n is greater or at least than 2”); determine whether or not the reference value is equal to 1; generate, if the reference value is not equal to 1, the monitoring information including the status information indicating that a sequential order of receiving messages in the multicast group is different from an original order; and generate, if the reference value is equal to 1, the monitoring information including the status information indicating that the sequential order of receiving the messages in the multicast group is same as the original order (See at least Page 3, “various functions can be monitored and control to filed apparatus“. “the present invention is to propose a kind of method and apparatus for the authentication group broad cast message”; Page 4, “multicast message storage has management data, valid data and message authentication code”, “valid data of multicast message and be identified as effective encrypting and authenticating key and calculate, described encrypting and authenticating key packet is contained in the authenticate key release message”; and Page 6, “according to the authentication method for the authentication group broadcast message of the present invention, for example can use in peer system 1, this peer system 1 have a plurality of filed apparatus 2-1, 2-2, 2-3…2-m. The mode that filed apparatus 2-I can exchange messages to each other”. Here, Rainer teaches more than 2 authenticated messages and correlated data with them and n is greater or at least than 2”). McCanne teaches wherein the operation processor is further configured to: obtain a reference serial number; obtain a serial number of the first propagation message if there is an authenticated message, among the first to n-th authenticated messages, that is same as the first propagation message (See at least Page 9, “the node 212 propagates the leave request towards the RP where it is ultimately received. The RP notifies the agent 236 of the leave request as indicated by transaction path 1004. At block 912, the agent 236 maintains it in group A’s mint store because it is associated with the group’s RP. As long as group A exists, agent 236 maintains its data store of mint in case the agent requires the mint to propagate to other group members”); calculate a reference value by subtracting the reference serial number from the serial number of the first propagation message and designate the serial number of the first propagation message as the reference serial number; determine whether or not the reference value is equal to 1 (See at least Page 9, “the MINT digest is calculated over the mint in the data store. The MINT digest may represent all mint in the data store, or may represent a selection of portion of mint in the data store. Instead of discarding the mint information when the node leaves the group, the mint information associated with that sword is stored in the data store along with its associated MINT digest”).
Thus, given the teaching of McCanne, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of McCanne, a method and apparatus for implementing a multipoint infrastructure transport protocol in a data network, into Hinz, methods and system for secure communication, and Salera, a method and apparatus for implementing mobility processing for multicast services, and Rainer, method and apparatus for authenticating multicast messages, for a system or method of network multicasting. One of the ordinary skills in the art would have been motivated because the method and apparatus can be used to distribute data within a data network (See McCanne: ABSTRACT).

As to claim 9, Rainer, Salera, Hinz and McCanne teach the apparatus of claim 8. Rainer further teaches wherein the monitoring information further includes the reference value (See at least ABSTRACT, “ a multicast message is received by a receiver, which stores the received multicast message, an authentication key release message is received from the transmitter by the receiver, wherein the authentication key release message contains cryptographic authentication key released by the transmitter for the purpose of authenticating the stored multicast message”. “the cryptographic function value h (k) calculated by the receiver – of the authenticating key (k) is compared with the initialization function value distributed to receivers by the receivers by the transmitter in advance in the initialization phase (IP) for the purpose of checking the validity of the cryptographic authentication key contained in the authentication key release message; and the multicast message which comes from the transmitter and which is stored in the receiver is authenticated by the receiver using the cryptographic authentication key which has been recognized as valid (monitoring the information of the status data including reference count value K”).

As to claim 10, Rainer, Salera, Hinz and McCanne teach the apparatus of claim 1. Rainer further teaches wherein the monitoring information further includes transmission result information including serial numbers of specific propagation messages among the first propagation message to a m-th propagation message (where m>=2), wherein each of the specific propagation messages is same as one among the first authenticated message to the n-th authenticated message and is included in one or more status data received by the operation processor through the receiver during a predetermined time period  (See at least ABSTRACT, “ a multicast message is received by a receiver, which stores the received multicast message, an authentication key release message is received from the transmitter by the receiver, wherein the authentication key release message contains cryptographic authentication key released by the transmitter for the purpose of authenticating the stored multicast message”. “the cryptographic function value h (k) calculated by the receiver – of the authenticating key (k) is compared with the initialization function value distributed to receivers by the receivers by the transmitter in advance in the initialization phase (IP) for the purpose of checking the validity of the cryptographic authentication key contained in the authentication key release message; and the multicast message which comes from the transmitter and which is stored in the receiver is authenticated by the receiver using the cryptographic authentication key which has been recognized as valid (monitoring the information of the status data including reference count value K”).

As to claim 11, Rainer, Salera, Hinz and McCanne teach the apparatus of claim 1. Salera further teaches wherein the first authenticated message to the n-th authenticated message are received from the publisher (See at least Page 3, “the term “multicast” is a network addressing method for simultaneous distribution of information to a destination group. Multicast uses the most effective method for delivering messages over each link in the network…The data is published to the network by the publisher and is typically accompanied by a signature generated by some encryption. This signature services to identify both the publisher and the data itself”; and page 4, “The multicast group address of the multicast group is an encryption generation address generated by encryption. In this case, rerouting of the multicast tree is accomplished by sending a rerouting message across the multicast tree, the rerouting message being associated with the multicast group address. And a signature that is generated using a private key. This allows nodes in the multicast tree to authenticate the rerouting message using the signature and the public key”).
Thus, given the teaching of Salera, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Salera, a method and apparatus for implementing mobility processing for multicast services, into Rainer, method and apparatus for authenticating multicast messages, and McCanne, a method and apparatus for implementing a multipoint infrastructure transport protocol in a data network, and Hinz, methods and system for secure communication, for a system or method of network multicasting. One of the ordinary skills in the art would have been motivated because the method and apparatus can be used to distribute multicast packets within a data network (See Salera: ABSTRACT).

As to claim 12, Rainer, Salera, Hinz and McCanne teach the apparatus of claim 1. Rainer further teaches wherein the first to n-th authenticated messages are received from a message transmission device, and the message transmission device is configured to: receive each of a first message to an n-th message from the publisher, the first message to the n-th message being included respectively in the first authenticated message to the n-th authenticated message (See at least Page 3, “various functions can be monitored and control to filed apparatus“. “the present invention is to propose a kind of method and apparatus for the authentication group broad cast message”; Page 4, “multicast message storage has management data, valid data and message authentication code”, “valid data of multicast message and be identified as effective encrypting and authenticating key and calculate, described encrypting and authenticating key packet is contained in the authenticate key release message”; and Page 6, “according to the authentication method for the authentication group broadcast message of the present invention, for example can use in peer system 1, this peer system 1 have a plurality of filed apparatus 2-1, 2-2, 2-3…2-m. The mode that filed apparatus 2-I can exchange messages to each other”. Here, Rainer teaches the first authenticated message to the n=th authenticated message); assign a serial number to each of the first message to the n-th message; generate the first authenticated message to the n-th authenticated message by encrypting the first message to the n-th message by using a group key of the multicast group; and transmit the first authenticated message to the n-th authenticated message to the multicast group (See at least Page 3, “various functions can be monitored and control to filed apparatus“. “the present invention is to propose a kind of method and apparatus for the authentication group broad cast message”; Page 4, “multicast message storage has management data, valid data and message authentication code”, “valid data of multicast message and be identified as effective encrypting and authenticating key and calculate, described encrypting and authenticating key packet is contained in the authenticate key release message”; and Page 6, “according to the authentication method for the authentication group broadcast message of the present invention, for example can use in peer system 1, this peer system 1 have a plurality of filed apparatus 2-1, 2-2, 2-3…2-m. The mode that filed apparatus 2-I can exchange messages to each other”. Here, Rainer teaches transmitting first authenticated message to n-th authenticated message).

As to claim 14, Rainer, Salera, Hinz and McCanne teach the apparatus of claim 1. Rainer further teaches wherein the first authenticated message to n-th authenticated messages are received from a message transmission device, and the message transmission device is configured to: receive each of a first message to an n-th message from the publisher, the first message to the n-th message being included respectively in the first authenticated message to the n-th authenticated message (See at least Page 3, “various functions can be monitored and control to filed apparatus“. “the present invention is to propose a kind of method and apparatus for the authentication group broad cast message”; Page 4, “multicast message storage has management data, valid data and message authentication code”, “valid data of multicast message and be identified as effective encrypting and authenticating key and calculate, described encrypting and authenticating key packet is contained in the authenticate key release message”; and Page 6, “according to the authentication method for the authentication group broadcast message of the present invention, for example can use in peer system 1, this peer system 1 have a plurality of filed apparatus 2-1, 2-2, 2-3…2-m. The mode that filed apparatus 2-I can exchange messages to each other”. Here, Rainer teaches the first authenticated message to the n=th authenticated message”); assign a serial number to each of the first message to the n-th message; generate the first authenticated message to the n-th authenticated message by encrypting the first message to the n-th message by using a group key of the multicast group; and transmit the first authenticated message to the n-th authenticated message to the multicast group (See at least Page 3, “various functions can be monitored and control to filed apparatus“. “the present invention is to propose a kind of method and apparatus for the authentication group broad cast message”; Page 4, “multicast message storage has management data, valid data and message authentication code”, “valid data of multicast message and be identified as effective encrypting and authenticating key and calculate, described encrypting and authenticating key packet is contained in the authenticate key release message”; and Page 6, “according to the authentication method for the authentication group broadcast message of the present invention, for example can use in peer system 1, this peer system 1 have a plurality of filed apparatus 2-1, 2-2, 2-3…2-m. The mode that filed apparatus 2-I can exchange messages to each other”. Here, Rainer teaches signs serial numbers to the first authenticated message to the n-th authenticated message”).

Claims 3 and 16-19 are rejected under 35 U.S.C. 103 as being unpatenable over Rainer, in view of Sarela, in view of Hinz, and in view of McCanne, and further in view of Balfanz et al. (hereinafter referred to as Balfanz) (U. S. Pub. No. 2006/0174116 A1).
As to claim 3, Rainer, Salera, Hinz and McCanne teach the apparatus of claim 1. However, Rainer, Salera, Hinz and McCanne fail to expressly teach wherein the identification information includes socket information of the device.
In analogous teaching, Balfanz teaches wherein the identification information includes socket information of the device (See at least ¶ [0034], “the first and second wireless devices each has a main wired link receiver/transmitter, such as Transport Control Protocol/Internet Protocol (TCP/IP) sockets”).
Thus, given the teaching of Balfanz, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Balfanz, systems and methods for authenticating communications in a network medium, into Hinz, methods and system for secure communication, and McCanne, a method and apparatus for implementing a multipoint infrastructure transport protocol in a data network, and Salera, a method and apparatus for implementing mobility processing for multicast services, and Rainer, method and apparatus for authenticating multicast messages, for a system or method of network multicasting. One of the ordinary skills in the art would have been motivated because the method and apparatus can be used to securely authenticate network communication (See Balfanz: ABSTRACT).

As to claim 16, Rainer, Salera, Hinz and McCanne teach the apparatus of claim 1. However, Rainer, Salera and Balfanz fail to expressly teach wherein a decoder configured to decrypt data using a group key of the multicast group, wherein the operation processor generates the monitoring information by using decrypted messages obtained by the decoder decrypting the first authenticated message to the n-th authenticated message and the first propagation message
In analogous teaching, Balfanz exemplifies this wherein Balfanz teaches wherein a decoder configured to decrypt data using a group key of the multicast group, wherein the operation processor generates the monitoring information by using decrypted messages obtained by the decoder decrypting the first authenticated message to the n-th authenticated message and the first propagation message   (See at least ABSTRACT, “public key cryptography is used in the main wireless link with location-limited channels being initially used to pre-authenticate devices”; and ¶ [0072], “the group manager and each of the participants perform a point-to-point key exchange using he public keys corresponding to the digest of the public keys received during the pre-authentication stage”).
Thus, given the teaching of Balfanz, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Balfanz, systems and methods for authenticating communications in a network medium, into Hinz, methods and system for secure communication, and McCanne, a method and apparatus for implementing a multipoint infrastructure transport protocol in a data network, and Salera, a method and apparatus for implementing mobility processing for multicast services, and Rainer, method and apparatus for authenticating multicast messages, for a system or method of network multicasting. One of the ordinary skills in the art would have been motivated because the method and apparatus can be used to securely authenticate network communication (See Balfanz: ABSTRACT).

As to claim 17, Rainer, Salera, Hinz and McCanne teach the apparatus of claim 1. Balfanz further teaches wherein a decoder configured to decrypt data using a group key and a message authentication code of the multicast group, wherein the operation processor generates the monitoring information by using decrypted messages obtained by the decoder decrypting the first authenticated message to the n-th authenticated message and the first propagation message (See at least ABSTRACT, “public key cryptography is used in the main wireless link with location-limited channels being initially used to pre-authenticate devices”; and ¶ [0072], “the group manager and each of the participants perform a point-to-point key exchange using he public keys corresponding to the digest of the public keys received during the pre-authentication stage”).
Thus, given the teaching of Balfanz, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Balfanz, systems and methods for authenticating communications in a network medium, into Hinz, methods and system for secure communication, and McCanne, a method and apparatus for implementing a multipoint infrastructure transport protocol in a data network, and Salera, a method and apparatus for implementing mobility processing for multicast services, and Rainer, method and apparatus for authenticating multicast messages, for a system or method of network multicasting. One of the ordinary skills in the art would have been motivated because the method and apparatus can be used to securely authenticate network communication (See Balfanz: ABSTRACT).

As to claim 18, Rainer, Salera, Hinz, McCanne and Balfanz teach the apparatus of claim 16. Balfanz further teaches wherein, if the decoder fails to decrypt the first propagation message, the operation processor generates the monitoring information including the status information indicating that the first propagation message is an unauthenticated message  (See at least ABSTRACT, “public key cryptography is used in the main wireless link with location-limited channels being initially used to pre-authenticate devices”; and ¶ [0072], “the group manager and each of the participants perform a point-to-point key exchange using he public keys corresponding to the digest of the public keys received during the pre-authentication stage”.
Thus, given the teaching of Balfanz, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Balfanz, systems and methods for authenticating communications in a network medium, into Hinz, methods and system for secure communication, and McCanne, a method and apparatus for implementing a multipoint infrastructure transport protocol in a data network, and Salera, a method and apparatus for implementing mobility processing for multicast services, and Rainer, method and apparatus for authenticating multicast messages, for a system or method of network multicasting. One of the ordinary skills in the art would have been motivated because the method and apparatus can be used to securely authenticate network communication (See Balfanz: ABSTRACT).

As to claim 19, Rainer, Salera, Hinz, McCanne and Balfanz teach the apparatus of claim 17. Balfanz further teaches wherein, if the decoder fails to decrypt the first propagation message, the operation processor generates the monitoring information including the status information indicating that the first propagation message is an unauthenticated message  (See at least ABSTRACT, “maintaining a data store containing group status at nodes in the multicast group, The status update is used to update the group state in the data store of the rendezvous node using the state update received at the rendezvous node. State updates are propagated from the rendezvous node to other nodes in the multicast group using a reliability protocol”).
Thus, given the teaching of Balfanz, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Balfanz, systems and methods for authenticating communications in a network medium, into Hinz, methods and system for secure communication, and McCanne, a method and apparatus for implementing a multipoint infrastructure transport protocol in a data network, and Salera, a method and apparatus for implementing mobility processing for multicast services, and Rainer, method and apparatus for authenticating multicast messages, for a system or method of network multicasting. One of the ordinary skills in the art would have been motivated because the method and apparatus can be used to securely authenticate network communication (See Balfanz: ABSTRACT).

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatenable over Rainer, in view of Salera, in view of Hinz, and in view of McCanne, and further in view of YADA (JP 2008187626 A).
As to claim 13, Rainer, Salera, Hinz and McCanne teach the apparatus of claim 12. However, Rainer, Salera, Hinz and McCanne fail to expressly teach wherein the operation processor or the storage is connected to the message transmission device by using the communication protocol whose communication speed is faster than the communication speed at which the first propagation message is transmitted in the multicast group.
In analogous teaching, YADA  exemplifies this wherein YADA teaches the operation processor or the storage is connected to the message transmission device by using the communication protocol whose communication speed is faster than the communication speed at which the first propagation message is transmitted in the multicast group (See at least Page 2, “when transmitting at low speed by multicast, the rate drops significantly at the time of multicast (it may be 1/10 or less). For example, in the case of large capacity data such as video distribution. The data may not be transmitted by multicast”).
Thus, given the teaching of YADA, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of YADA, multicast communication system, into Hinz, methods and system for secure communication, and McCanne, a method and apparatus for implementing a multipoint infrastructure transport protocol in a data network, and Salera, a method and apparatus for implementing mobility processing for multicast services, and Rainer, method and apparatus for authenticating multicast messages, for a system or method of network multicasting. One of the ordinary skills in the art would have been motivated because the method and apparatus can be used to multicasting a large amount of data (See YADA: ABSTRACT).

As to claim 15, Rainer, Salera and McCanne teach the apparatus of claim 14. However, Rainer, Salera and McCanne fail to expressly teach wherein the operation processor or the storage is connected to the message transmission device by using the communication protocol whose communication speed is faster than the communication speed of the multicast group.
In analogous teaching, YADA  exemplifies this wherein YADA teaches the operation processor or the storage is connected to the message transmission device by using the communication protocol whose communication speed is faster than the communication speed of the multicast group (See at least Page 2, “when transmitting at low speed by multicast, the rate drops significantly at the time of multicast (it may be 1/10 or less). For example, in the case of large capacity data such as video distribution. The data may not be transmitted by multicast”).
Thus, given the teaching of YADA, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of YADA, multicast communication system, into Hinz, methods and system for secure communication, and McCanne, a method and apparatus for implementing a multipoint infrastructure transport protocol in a data network, and Salera, a method and apparatus for implementing mobility processing for multicast services, and Rainer, method and apparatus for authenticating multicast messages, for a system or method of network multicasting. One of the ordinary skills in the art would have been motivated because the method and apparatus can be used to multicasting a large amount of data (See YADA: ABSTRACT).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatenable over Rainer, in view of Salera, in view of Hinz, and in view of McCanne, and in view of Balfanz, and further in view of Yang (WO 2008/138196 A1).
As to claim 20, Rainer, Salera, Hinz and McCanne teach the apparatus of claim 1. However, Rainer, Salera, Hinz and McCanne fail to expressly teach wherein the status data is received from a listening device subscribed or joined to the multicast group.
In analogous teaching, Yang exemplifies this wherein Yang teaches wherein the status data is received from a listening device subscribed or joined to the multicast group (See at least Page 5, listening A topology change event such as a change in the status of the subscriber line, or a request event for the user to access the network or a multicast member join request to perform a service control decision”).
Thus, given the teaching of Yang, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Yang, method and device for reporting information, into Hinz, methods and system for secure communication, and McCanne, a method and apparatus for implementing a multipoint infrastructure transport protocol in a data network, and Salera, a method and apparatus for implementing mobility processing for multicast services, and Rainer, method and apparatus for authenticating multicast messages, for a system or method of network multicasting. One of the ordinary skills in the art would have been motivated because the method and apparatus can be used to report the event information according to a control policy (See Yang: ABSTRACT).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571) 272-3345.  The examiner can normally be reached on Monday-Thursday, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




John Fan
/J.F/Examiner, Art Unit 2456     
10/20/2022


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456